BURKE, J., Concurring and Dissenting.
I concur in the reversal of the judgments of conviction of defendants Coulverson and Davis based upon the application of section 4y>, article VI, of the California Constitution. (See concurring opinion in People v. Stewart, ante, pp. 571, 582 [43 Cal.Rptr. 201, 400 P.2d 97].)
I dissent from the instructions to dismiss the proceedings (Crim. 7615, Coulverson; and Crim. 7616, Davis), as I believe the granting of the continuances complained of to have been within the sound discretion of the trial judge.
I dissent from the reversal of the judgment of conviction of defendant Clark because under the application of section 4y2, article VI, of the California Constitution after examination of the entire cause, including the evidence, in my opinion it is not reasonably probable that a result more favorable to defendant Clark would have been reached in the absence of the errors of which defendant complains. (People v. Watson, 46 Cal.2d 818, 836 [299 P.2d 243].) Here, there were eyewitnesses to the armed robbery and to the cold-blooded killing of one of the victims, who had done absolutely nothing to cause defendant Clark to shoot him. The gun had a hair trigger which could be fired only by cocking the hammer and pulling the trigger. Witnesses testified to hearing the gun being cocked during the holdup and shortly before the firing.
*889The judgment as to defendant Clark should be affirmed in its entirety.
McComb, J., and Schauer, J.,* concurred.
Respondent's petition for a rehearing was denied July 14, 1965, and the judgment was modified to read as printed above. Mosk, J., did not participate therein. McComb, J., and Bray, J.,† were of the opinion that the petition should be granted.

Retired Associate Justice of the Supreme Court sitting under assignment by the Chairman of the Judicial Council.


Retired Presiding Justice of the District Court of Appeal sitting under assignment by the Chairman of the Judical Council.